Citation Nr: 1401034	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  08-08 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for residuals of a left leg injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty for a period of 24 days in December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in November 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Following a hearing before the Board, sitting at the RO, in March 2010, the Board remanded this matter to the RO via the VA's Appeals Management Center (AMC) in Washington, DC, so that additional development could be undertaken.  Following the AMC's completion of the actions sought by the Board, the case has since been returned to the Board for further review.  

This appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required on his part.


REMAND

In November 2013, the Board advised the Veteran in writing that the Acting Veterans Law Judge who had conducted his Board hearing at the RO in March 2010 was no longer employed by the Board.  He was also informed of his right to another hearing before a Veterans Law Judge who would decide his appeal. In a statement received by the Board in June 2013, the Veteran indicated that he wished to appear at another hearing before the Board, specifically, one conducted by videoconference technology at the RO.  Remand is thus required to effectuate the Veteran's request for another hearing. 

Accordingly, this case is REMANDED for the following action: 

The Veteran should be afforded a videoconference hearing before the Board at the RO at the next available opportunity. 

The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


